Citation Nr: 1429792	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  14-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the appellant is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to September 1980.  The Veteran died in September 1980, during her tour of duty.  The appellant is the Veteran's surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In her April 2014 substantive appeal, the appellant requested a Board hearing.  As she has withdrawn the issue on appeal, her hearing request is deemed withdrawn.


FINDING OF FACT

In a June 2014 letter, the appellant withdrew her appeal concerning entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18 have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c). 

In a June 2014 written communication submitted through her representative, the appellant stated that she wished to withdraw her pending appeal of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.  The appellant's written statement indicating her intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn her appeal as to the issue of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18 is dismissed.



ORDER

The appeal concerning the issues of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18 is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


